Citation Nr: 0008436	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  99-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of head 
injury, postoperative subdural hematoma, with headaches and 
memory loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for akinetic seizures, 
residuals of head injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1991 to July 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In light of the procedural history of 
this case with regard to the increased rating claims at issue 
herein, the Board will construe the representative's 
"Informal Brief of Appellant in Appealed Case" of March 
2000, and the arguments advanced therein, as a timely filed 
substantive appeal to the RO's separate grant of service 
connection and assignment of a 10 percent rating for the 
akinetic seizures as secondary to the service-connected head 
injury residuals that was implemented by rating decision and 
supplemental statement of the case issued in March 2000, 
allowing further appellate review by the Board at this time.  
See 38 C.F.R. §§ 20.202, 20.302(b) (1999).

It is noted that the appellant's motion to advance this 
appeal on the docket pursuant to 38 U.S.C.A. § 7107 (West 
1991) and 38 C.F.R. § 20.900(c) (1999) was granted by the 
Board in February 2000.


FINDINGS OF FACT

1.  The appellant's residuals of a head injury manifested by 
complaints of headaches and memory loss are purely subjective 
in nature as there is no recent clinical evidence of abnormal 
physical or neurologic deficits due to the head injury other 
than his separately rated akinetic seizures.

2.  The appellant's akinetic seizures, residuals of a head 
injury, are well controlled with medication, but have been 
productive of at least 2 major seizures occurring (in May 
1996 and again in April 1997) since his first seizure attack 
in December 1995.

3.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his residuals of 
head injury disabilities.


CONCLUSIONS OF LAW

1.  The appellant's residuals of a head injury manifested by 
headaches and memory loss are no more than 10 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 8045-9304 (1999).

2.  The schedular criteria for an evaluation of 20 percent, 
but no higher, for the appellant's akinetic seizures are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8911 (1999).

3.  Application of the extraschedular provisions for the 
appellant's head injury residuals (headaches/memory loss and 
akinetic seizures) is not warranted in this case.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims are well grounded 
based on his complaints and medical records on file.  
38 U.S.C.A. § 5107(a) (West 1991) and Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The appellant has not been prejudiced by the RO's or the 
Board's description of these claims as seeking an "increased 
rating" even though the appeal was perfected to the Board 
from his October 1997 original claim seeking entitlement to 
service connection for the head injury residuals at issue 
herein.  The 10 percent ratings awarded for these residuals 
(headaches/memory loss and akinetic seizures) were both made 
effective from the date of claim, and hence, there is no need 
to address the question of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  See Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Residuals of Head Injury, Headaches and Memory Loss

Review of the file indicates that the appellant's residuals 
of a head injury sustained in service in December 1992 (fell 
and struck head while playing basketball, resulting in 
emergency brain surgery for a subdural hematoma) were 
originally manifested by subjective complaints of headaches 
and memory loss; service medical records reflect that he was 
treated for these complaints through November 1993.  He was 
subsequently medically discharged from the United States Navy 
in July 1994 due to the disabling effects of this head 
injury.  However, the medical evidence dated in the 
postservice period reflects essentially negative physical and 
neurologic deficits of the head or brain other than his 
akinetic seizures, a separately rated disability.  
Specifically, an April 1996 report of a "TDLR evaluation" 
by the Navy was negative for abnormalities of the head or 
brain on clinical examination of the appellant 
notwithstanding the fact that the examiner reported a 
diagnosis of chronic traumatic headaches; of further 
significance, this report reflects the examiner's comments 
that the appellant's present condition (when evaluated in 
April 1996) was manifested by subjective complaints of daily 
right-sided headaches.  In addition, clinical findings 
reported by the appellant's private neurologist, Thomas M. 
Stanley, M.D., on examination in July 1997, by other private 
examiners in connection with a hospitalization in May 1996 
for a seizure and in connection with hospitalizations for 
motor vehicle accidents in April 1997 and October 1998, as 
well by VA examiners in connection with mental disorders and 
general medical examinations conducted in October and 
November 1997, are negative for any physical or neurologic 
deficits of the head or brain other than the aforementioned 
akinetic seizures.  

Brain disease due to trauma which is manifested by purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, is rated 10 
percent and no more under diagnostic code 9304.  38 C.F.R. 
Part 4, Diagnostic Code 8045 (1999).  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Id.  Ratings in excess of 10 percent 
for brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Id.

In this case, the objective medical evidence, which includes 
the reports of military, private and VA examinations 
conducted between April 1996 and November 1997, as well as 
the reports of private hospitalizations in May 1996, April 
1997 and October 1998, reflects that the appellant has been 
treated for complaints of headaches and memory loss that have 
been recognized as residual symptoms of the in-service head 
injury.  However, notwithstanding his complaints, clinical 
findings of record are negative for objective pathology 
connected to these complaints.  Hence, according to the 
schedular criteria, the appellant's subjective complaints, 
recognized in this case as residuals of a head injury, would 
warrant no greater than a 10 percent disability evaluation 
under diagnostic code 8045; there is simply no evidence of 
objective clinical findings of record showing any currently 
disabling abnormal pathology other than the separately rated 
akinetic seizures, discussed below, connected to his head 
injury.  Based on these facts, the Board concludes that a 
preponderance of the evidence is against entitlement to 
greater than a 10 percent rating under diagnostic code 8045-
9304 for the appellant's residuals of a head injury 
manifested by complaints of headaches and memory loss.

Residuals of Head Injury, Akinetic Seizures

According to the VA Schedule for Rating Disabilities, a 10 
percent disability rating is assigned when the evidence 
establishes a confirmed diagnosis of epilepsy with a history 
of seizures, or alternatively, when continuous medication is 
shown necessary for the control of epilepsy.  A 20 percent 
rating is assigned when the evidence establishes that at least 
1 major seizure occurred in the last two years, or at least 2 
minor seizures occurred in the last 6 months.  A 40 percent 
rating requires at least one major seizure in the last six 
months, two in the last year, or an average of five to eight 
seizures weekly.  A 60 percent disability evaluation is 
warranted for at least 1 major seizure in 4 months over the 
last year or 9-10 minor seizures per week.  Where the average 
frequency is at least 1 major seizure in 3 months over the 
last year or more than 10 minor seizures weekly an 80 percent 
evaluation is warranted and where the average is at least 1 
major seizure per month over the last year a 100 percent 
evaluation is warranted.  38 C.F.R. Part 4, Diagnostic Code 
8911 (1999).

After having considered all of the relevant medical evidence, 
the Board is of the opinion that the appellant is more 
appropriately rated for his service-connected seizure disorder 
at the 20 percent disability rating level.  As indicated 
above, a 20 percent rating is applicable when the evidence or 
record establishes that at least 1 major seizure occurred in 
the last two years, or at least 2 minor seizures occurred in 
the last 6 months.  Although there is no documented evidence, 
medical or otherwise, that the appellant suffers from minor 
seizures, the medical evidence, consisting mainly of Dr. 
Stanley's treatment reports and the reports of private 
hospitalization in May 1996 and April 1997, confirms that the 
appellant had a major seizure in December 1995 (his first 
one), in May 1996, and again in April 1997 (when he first 
became non-compliant with his Dilantin medication, that led to 
a motor vehicle accident).  According to Dr. Stanley's report 
of October 1998, the appellant's last major seizure was in 
April 1997; it appears from this report that the appellant has 
been essentially seizure-free while sticking with his anti-
convulsive medication regimen of Dilantin at 300 mg every 
morning.  Based on these findings, the Board concludes that 
the appellant's seizure disorder is more appropriately rated 
at 20 percent disabling as the record verifies that he has had 
"at least 1 major seizure [] in the last two years."  38 
C.F.R. § 4.7 (1999).  The Board notes that the appellant 
claimed that he had a seizure in connection with his August 
1998 motor vehicle accident, but the report of hospitalization 
for this accident under the case of a Dr. Bowers does not 
corroborate this claim.  Hence, based on the reports from his 
neurologist Dr. Stanley, he has not had another major seizure 
since the April 1997 incident.  Nevertheless, he has had at 
least 2 major seizures since his first one in December 1995, 
in May 1996 and again in April 1997, which corresponds to the 
20 percent rating now assigned by the Board.  A higher rating 
under diagnostic code 8911 is not warranted as there is no 
objective evidence to corroborate more frequent seizure 
activity, either major or minor.

Other Considerations

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings of record are consistent with 
his medical history, described above, and are essentially 
uncontradicted by any other evidence of record.  To the 
extent that the appellant contends that he should receive 
higher ratings for this head injury residuals due to his 
reported symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

The RO did not consider referral of these claims for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluations assigned in this 
case for the appellant's service-connected residuals of a 
head injury are not inadequate.  As the schedular criteria 
provide a basis to award increased compensation in this case 
for these disabilities (headaches/memory loss complaints and 
akinetic seizures), it does not appear that the appellant has 
"exceptional or unusual" disabilities.
Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization for these 
disabilities.  Thus, in the absence of any evidence which 
reflects that his disabilities are exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate them, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 10 
percent for the headaches/memory loss residuals of the head 
injury or the now assigned 20 percent rating for the akinetic 
seizures, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 55.


ORDER

An increased rating above 10 percent for residuals of a head 
injury manifested by subjective complaints of headaches and 
memory loss is denied.

An increased rating to 20 percent, but no higher, for 
akinetic seizures is granted, subject to the law and 
regulations controlling the payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


